Citation Nr: 0941330	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  07-05 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for hypertension.  

2. Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The appellant served on active military duty for a total of 
one month and 10 days, including a period from March 20, 1963 
to March 29, 1963.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating action by the Department of 
Veterans Affairs Regional Office (RO) in Montgomery, Alabama.  
In November 2008, the appellant testified before the 
undersigned at Board Videoconference hearing.  A transcript 
of the hearing has been associated with the file.  

FINDINGS OF FACT

1.  Hypertension did not have its onset or increase in 
severity in service and is not otherwise related to service.  

2.  Bronchitis did not have its onset or increase in severity 
in service and is not otherwise related to service.  


CONCLUSIONS OF LAW

1. Hypertension was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2009).  

2. Bronchitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2009).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist 

In August and October 2004 letters, the RO satisfied its duty 
to notify the appellant under 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) (2009).  The RO 
notified the appellant of: information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
he was expected to provide.  In a March 2006 notice letter, 
the appellant was also informed of the process by which 
effective dates are established, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the 
appellant with respect to his claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2008).  Service treatment records have been 
associated with the claims file.  All identified and 
available treatment records have been secured.  The appellant 
has not been given a VA examination.  As explained below, the 
evidence does not show that hypertension or bronchitis was 
incurred or aggravated during the appellant's service on 
active duty or ACDUTRA.  Without such evidence, service 
connection cannot be granted.  The Board concludes that a 
remand to accord the appellant a VA examination pertinent to 
his hypertension service connection claim is not warranted.  
VA's duty to assist is not invoked where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. § 5103A(a)(2); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The duties to 
notify and assist have been met.  

II. Legal Criteria 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2009).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

The phrase "active military, naval, or air service" from 
38 U.S.C.A. § 1131 includes any period of ACDUTRA during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24) (West 2002 & Supp. 2009); 38 C.F.R. § 3.6(a) 
(2009).  The term "ACDUTRA" means full-time duty in the 
Armed Forces performed by Reserves for training purposes.  
38 U.S.C.A. § 101(22)(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.6(c) (2009).  

If hypertension becomes manifest to a degree of 10 percent 
within one year from date of termination of service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary and is only applicable 
when a veteran has served 90 days during a period of war.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

Under federal regulations, the term hypertension means that 
the diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnostic Code (DC) 7101 note (1) (2009).  Also, 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  Id.  The regulations show that there 
is a difference between being diagnosed with hypertension and 
having hypertension that is compensable for VA purposes.  



III. Analysis

The appellant's listed disabilities in his August 2004 claim 
included a lung disability (listing treatment received in May 
2002) and high blood pressure (treatment received in 1999 to 
the present).  In an October 2004 letter, he stated that his 
lung condition and high blood pressure were not conditions 
from military service.  In the appellant's October 2005 
notice of disagreement, he stated that a lung condition and 
high blood pressure or hypertension started in the military.  
In his February 2007 formal appeal, he asserted that both 
conditions were disabling for him at present.  

In November 2008 at the Board hearing, the appellant stated 
he was diagnosed with hypertension and bronchitis in the 
early 1990s.  (Transcript, p 3.)  His spouse stated he 
wheezed and coughed after service (Transcript, p 4).  The 
appellant was currently receiving treatment for these 
conditions, but didn't receive treatment between service and 
his first diagnosis.  (Transcript, p 5.)  

A July 1962 service treatment record shows at the appellant's 
enlistment examination his blood pressure was 110/78.  At an 
August 1962 medical examination for 14 days of ACDUTRA, his 
blood pressure was 110/70.  At a March 20, 1963 examination 
for extended active duty, the reading was 112/70.  A March 
22, 1963 service treatment record shows the appellant's 
reading to be 118/68.  

A March 25, 1963 medical examination showed the appellant was 
to be discharged due to a non-medical condition.  His blood 
pressure was 126/74.  Another document from this date found 
the appellant physically fit but not acceptable in accordance 
with the manual from the Bureau of Naval Personnel.  A 
document from March 21, 1963 from the Naval Aptitude Board 
confirms the medical examination and shows the appellant was 
recommended for discharge due to unsuitability.  

The service treatment records do not show complains of, 
treatment for, or diagnoses of bronchitis.  

Current records show a diagnosis of hypertension.  A February 
2003 cardiac catherization report from a private medical 
center shows the appellant had "hypertensive left heart 
pressures" with an elevated left ventricular end diastolic 
pressure.  In a March 2004 VA record, the appellant failed a 
hypertension screen with a blood pressure reading of 137/90.  
A June 2004 VA record showed he was on blood pressure 
medication.  

A January 2003 private medical record shows an impression 
with findings "suggestive of respiratory etiology such as 
bronchitis or other."  In November 2003, a record shows the 
appellant had a follow up appointment where his assessment 
was bronchitis.  Records from 2003 and 2004 showed he had 
upper respiratory infections.  

The appellant submitted copies of his United States Merchant 
Mariners documents (his passport and certificate of 
discharge) with his original claim.  These reflect civilian 
employment with the Military Sealift Command.  Only American 
Merchant Marines in Oceangoing service from December 7, 1941 
to August 15, 1945 and who served on blockships in support of 
Operation Mulberry qualify for active military service.  
38 C.F.R. § 3.7(x)(14,15) (2009).  

In adjudicating this claim, the Board must assess the 
competence and credibility of the appellant.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 469 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge.  See also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).  The Board is charged with the 
duty to assess the credibility and weight given to evidence.  
See, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), 
cert. denied, 523 U.S. 1046 (1998).  

The Board finds that the appellant is competent to attest to 
his symptoms and to relate his medical history.  His spouse 
is also competent to state what she witnessed.  As lay 
persons, they are not competent to render an opinion as to 
the cause or etiology of any current disorder because they do 
not have the requisite medical expertise.  See, Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The Veteran has 
claimed that he had hypertension and bronchitis in service, 
but this is not supported by the clinical evidence.  Hearsay 
medical evidence, as transmitted by layperson, is of limited 
probative value.  The connection between what a physician 
said and layperson's account of what he purportedly said is 
simply too attenuated and inherently unreliable to constitute 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
Moreover, the Veteran's claim that hypertension and 
bronchitis had their onset in service is not consistent with 
an October 2004 admission that they did not begin in service 
and also inconsistent with the overall record.  

The Board finds service connection is not warranted for the 
appellant's claim for service connection for hypertension 
because there is no nexus to service.  There is no showing of 
a chronic condition in service and no continuity of symptoms 
after service as required by 38 C.F.R. § 3.303(b).  The 
appellant's blood pressure readings were normal in service.  
No records show continuity.  The appellant stated at the 
hearing that he did not receive treatment between service and 
his first diagnosis in the 1990s.  Records show the first 
signs of hypertension in 2003.  Due to the appellant's 
testimony regarding lack of treatment and evidence not 
showing continuity, the weight of the evidence is against the 
claim for hypertension.  

Additionally, the appellant did not serve for 90 days during 
a period of war, so the presumption for hypertension is not 
applicable.  38 U.S.C.A. § 1112.  Even if the presumption was 
applicable, there is no evidence of hypertension one year 
from service.  

For the appellant's claim for service connection for 
bronchitis, there is also no chronic condition in service and 
no continuity of symptomatology as required by 38 C.F.R. 
§ 3.303(b).  Service treatment records were negative for 
bronchitis.  There was no mention of bronchitis until January 
2003, nearly forty years after separation of service.  As 
mentioned, the appellant and his spouse are competent to 
state that the appellant coughed and wheezed after service 
(Transcript, p 4), however with no showing of any treatment 
or diagnosis for many years after service the weight of the 
evidence is against the claim.  Service connection is not 
warranted for bronchitis.  

In view of the absence of findings of hypertension and 
bronchitis in service, the negative examination performed at 
separation from service, and the first suggestion of 
pertinent disabilities many years after active duty, the 
preponderance of the evidence is against the claims.  The 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for hypertension is denied.  

Service connection for bronchitis is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


